Citation Nr: 0914982	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-36 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an  August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, in pertinent part, awarded 
service connection for PTSD and assigned a 10 percent rating 
effective November 2004.  The Veteran appealed the decision 
that assigned the initial rating, and the Board will now 
consider whether a higher evaluation is warranted for the 
psychiatric disability at any stage since the effective date 
of service connection.  See Fenderson v. West, 12 Vet. App 
119 (1999). 

The Board notes that the Veteran submitted an untimely 
substantive appeal in October 2006; however, it appears from 
review of the record that the Veteran's failure to submit a 
timely appeal was predicated, at least in part, on his having 
received some misinformation with regard to the expiration 
date of the appellate period.  See Email Communication dated 
in August 2006.  The RO notified the Veteran in October 2006 
that no further action was being taken on this appeal as a 
result of the untimely filing; however, the claim was 
certified to the Board.  The RO indicated that they were 
cognizant of the untimely filing on the VA Form 8, but asked 
that the Board take into consideration the misinformation 
relayed to the Veteran.  The Board has done just that in the 
instant matter, and will assume jurisdiction of the Veteran's 
appeal.

In the Veteran's substantive appeal, he requested a hearing 
before the Board to be held at his local RO.  He subsequently 
withdrew that request in November 2006.  As such, there are 
no outstanding hearing requests of record.  38 C.F.R. 
§ 20.704(e).

The Veteran has raised claims of entitlement to service 
connection for peptic ulcers secondary to the service-
connected PTSD and entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  As 
these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  From the initial award of service connection, the 
Veteran's PTSD has been productive of no more than moderate 
symptoms or moderate difficulty in social or occupational 
functioning as a result of intermittent depressed mood, 
chronic sleep impairment, social isolation, nightmares, and 
fear of crowds.  The objective medical evidence does not show 
PTSD symptomatology consistent with circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); or impaired abstract thinking. 


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for PTSD 
have been met, but no higher.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim and inform the Veteran as to what 
parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

By way of correspondence sent to the Veteran in December 
2004, VA complied with notification responsibilities 
pertaining to the Veteran's claim.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his original service 
connection claim, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claim.  

In March 2006, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disability under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

Here, the Veteran's claim on appeal arises from his 
disagreement with the initial disability evaluation assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007).  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The specific rating criteria 
utilized in the present case for PTSD were set forth in the 
August 2005 rating decision and May 2006 statement of the 
case (SOC).  The Veteran's lay assertions of effects of the 
service-connected disability on employment and his daily 
life, indicate an awareness of the evidence necessary to 
substantiate the claim for a higher evaluation and no further 
analysis in that regard is necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post 
service VA (St. Louis, Poplar Bluffs, and Pershing VA Medical 
Centers) records, private treatment records, and a July 2005 
report of VA examination.  

In July 2006, the Veteran indicated that he had additional 
evidence to submit in support of his claim.  In October 2006, 
the Veteran submitted medical records from Poplar Bluff 
Regional Medical Center dated in 2006 and lay statements from 
his children.  The Veteran waived initial RO adjudication of 
the newly submitted evidence and as such, Remand for 
preparation of a supplemental statement of the case (SSOC) is 
not necessary.  38 C.F.R. § 20.1304(c).

The Veteran has not identified any other pertinent evidence 
which has not been obtained.  The Board notes that while the 
Veteran indicated that he received treatment from VAMCs 
located in Georgia and Tennessee, he later informed VA 
treatment providers that this was for his alcohol dependence.  
See Report of VA examination dated in July 2005.  Thus, these 
records are not pertinent to the matter on appeal and Remand 
is not necessary.  38 C.F.R. § 3.159(c)(2).  The Veteran 
informed the RO in June 2005 that records from Greenleaf 
Center were no longer available.  Any further attempts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Historically, in initiating the instant appeal, the Veteran 
disagreed with the original assignment of the 10 percent 
evaluation following the award of service connection for 
PTSD.   As such, the severity of the disability at issue is 
to be considered over the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 
 
The Veteran's PTSD disability has been assigned a 10 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this code section, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or symptoms controlled by continuous medication.  
38 C.F.R. § 4.130.
 
A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent disability evaluation is assigned under the 
general rating formula for mental disorders where the 
evidence shows occupational and social impairment due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The Veteran maintains that a higher initial rating is 
warranted for his PTSD because it produces functional 
impairment with regard to his employment and social 
interactions as a result of symptoms including crowd 
avoidance, sleeplessness, intermittent depression, 
irritability, nightmares, and intrusive thoughts.  

Having carefully considered all the evidence of record in 
light of the pertinent laws and regulations, the Board finds 
that an initial 30 percent rating is warranted and no higher.  
38 C.F.R. § 4.7.  At the outset, the Board finds that the 
Veteran has been variously diagnosed with bipolar disorder, 
depressive disorder, major depressive disorder, alcohol 
dependence, and narcissistic personality disorder.  The most 
recent comorbid diagnoses are major depressive disorder, 
PTSD, and alcohol dependence in early sustained remission.  

The Board does acknowledge that the Veteran's medical record 
is not without some measure of ambiguity regarding the 
disabling characteristics of the Veteran's service-connected 
PTSD as compared to the non-service connected comorbid 
diagnoses. 
 
The need to distinguish the effects of one condition from 
those of another is not unique to mental disorders, but 
occurs whenever two conditions, one service connected and 
one not, affect similar functions or anatomic areas.  
When it is not possible to separate the effects of the 
conditions, VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in 
the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected 
condition.  See 61 Fed. Reg. 52698 (1996)(commentary 
accompanying amendments to VA regulations governing the 
rating of mental disorders).

Here it is difficult to distinguish between symptoms due to 
PTSD and those due to any other non-service-connected 
psychiatric disorder.  Thus, the signs and symptoms of the 
other comorbid diagnoses included in the assessment of the 
severity of the Veteran's PTSD as if they were attributed to 
the service-connected PTSD.  Here the symptoms of the 
Veteran's psychiatric disability meet the criteria for the 
assignment of an initial 30 percent rating. 

The pertinent evidence is as follows.  A November 2004 letter 
from Dr. LJP, Jr., shows the Veteran had a longstanding 
history of depression and anxiety.  As a result, the Veteran 
was said to have difficulty with both personal and 
professional relationships. 

VA outpatient treatment records dated in 2004 show he sought 
treatment for complaints of social isolation, crowd 
avoidance, and difficulty with jobs.  In July 2004, the 
provider noted the Veteran denied suicidal and homicidal 
ideation.  His speech was regular.  His thought process was 
logical and coherent.  The Veteran was oriented in all 
spheres.  There was no evidence of psychosis.  Judgment was 
intact.  In September 2004, the Veteran's affect was 
appropriate. 

Private medical records from Gibson Recovery Center show the 
Veteran did endorse anxiety.  There was no evidence of 
hallucinations or memory problems.  The Veteran did relate 
thoughts of suicide, but denied any attempt to follow through 
on those thoughts.  April 2004 records from Southeast 
Missouri Hospital show the Veteran was in alcohol withdrawal.  

Upon VA examination in July 2005, the Veteran complained of 
sleep disturbance, including nightmares and difficulty 
falling asleep.  Nightmares were said to occur three to four 
times a moth, if not more.  The Veteran indicated that he 
avoided crowds and at times saw the face of his friend who 
was killed when he was at the mall.  The Veteran also 
indicated that he had intrusive thoughts.  His relationship 
with his wife was described as good, but at times strained.

Mental status examination showed the Veteran to be neatly 
groomed.  His speech was clear and discernible.  His mood and 
affect were appropriate.  Insight and judgment were intact.  
The Veteran was oriented in all spheres and had no difficulty 
with immediate or delayed recall tasks.  There were no 
delusions or hallucinations.  The Veteran denied suicidal and 
homicidal ideation.  The Veteran was assigned a Global 
Assessment of Functioning Scale Score (GAF) of 60, which 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), is indicative of moderate symptoms. 

VA outpatient treatment records dated between 2005 and 2006 
reveal the Veteran sought treatment for his PTSD symptoms.  
His GAF scores ranged from 55 to 60, showing the continued 
presence of moderate symptoms.  It was noted that the Veteran 
was oriented in all spheres and denied suicidal and homicidal 
ideation.  His speech was repeatedly noted as clear.  The 
Veteran's thoughts remained logical.  The Veteran denied 
hallucinations and delusions on all occasions.    

A September 2006 letter from Poplar Bluff Regional Medical 
Center showed the Veteran continued to avoid crowds and had 
intrusive thoughts and nightmares. There was some indication 
the Veteran complained of exaggerated startle response.  
Mental status report showed the Veteran to have good eye 
contact.  The Veteran was appropriately dressed and groomed.  
There were no abnormal motor movements.  The Veteran's affect 
was flat.  The examiner found the Veteran's thoughts to be 
tangential at times, but logical and goal-directed.  There 
were no delusions or paranoia.  The Veteran denied suicidal 
or homicidal ideations, as well as auditory or visual 
hallucinations.  Insight and judgment were good.  The Veteran 
was again assigned a GAF of 60, for moderate symptoms.

In sum, the evidence shows the disability due to the 
Veteran's Veteran's PTSD has consistently been productive of 
at most, moderate symptoms and thus, an increased initial 
rating to 30 percent is warranted.  A rating in excess of 30 
percent, to include "staged" ratings, is not warranted as 
the evidence does not show PTSD symptomatology consistent 
with circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); or impaired abstract 
thinking. 

The disturbances of motivation and mood, as well as 
difficulty in establishing and maintaining effective work and 
social relationships, are reflected in the increased rating.  
The Board notes there was one instance of suicidal thoughts 
in 2004 and an indication of flattened affect in 2006; 
however, these alone do not give rise to a rating in excess 
of 30 percent.  The cumulative evidence of record does not 
approximate the criteria for the next higher, 50 percent, 
rating.  38 C.F.R. §§ 4.7, 4.130; see Fenderson, 12 Vet. App. 
at 126.  

In the present case, the evidence does not reflect that the 
Veteran's PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial 30 percent rating for PTSD is 
granted subject to the controlling regulations governing 
monetary awards.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


